MEMORANDUM **
Miguel Sosa Sanchez and Blanca Estela Sosa, spouses and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review petitioners’ challenge to the agency’s discretionary determination that they were ineligible for cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
The BIA did not abuse its discretion in denying petitioners’ motion to reconsider because the motion failed to identify any errors of fact or law in the BIA’s April 11, 2006, order denying their previous motion to reopen. See 8 C.F.R. § 1003.2(b)(1).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.